Tolman, J.
(dissenting) — I cannot concur in that part of the majority opinion which holds that there was no manifest abuse of discretion in setting aside the forfeiture as to one-half only of the bail money. The question of setting aside a forfeiture is always to be determined upon the diligence or want of diligence, and like matters affecting the conduct of the bondsmen. By its order vacating the forfeiture, the trial court *303found in this ease that the bondsman had been diligent and was therefore entitled to relief. If entitled to relief, the mere fact that granting the relief to which he was entitled might entail hardship on the county is not a matter to be considered. The allowance of the expense incurred by the county in the matter, after the forfeiture and before the application to set aside, was a proper exercise of the trial court’s discretion, but the refusal to vacate as to one-half of the amount of the bond because one-half of the cash bail had been transmitted to the state treasury was not a matter for which the bondsman was in any way responsible, and therefore not a proper subject for the exercise of discretion. I therefore dissent as to that part of the judgment.